{¶ 12} Being unable to agree with the majority opinion, I respectfully dissent.
{¶ 13} Neither party disputes that during the trial judge's term of office, the trial judge determined the matter through a decision and then signed a judgment entry consistent with the decision. The majority opinion concludes the trial court's judgment is ineffective because the trial judge's term of office ended the day before the judgment entry was filed. I instead conclude the administrative or ministerial act of filing the judgment entry was appropriately handled by the clerk and the successor judge, rendering the judgment effective on the day it was filed.
{¶ 14} Without question, "[a] judgment is effective only when entered by the clerk upon the journal." Civ.R. 58(A). I do not contend to the contrary: the judgment was not effective until the clerk filed it. The issue, however, is whether the clerk could file a judgment entry, signed while the trial judge still was in office, on the day following expiration of the trial judge's term of office. Civ.R. 63(B) is instructive in addressing that issue.
{¶ 15} Civ.R. 63(B) governs "[t]he substitution of one judge for another after the verdict or findings have been rendered."Oakwood Mgt. Co. v. Young (Oct. 27, 1992), Franklin App. No. 92AP-207, 1992 WL 324338. Consistent with Civ.R. 63(B), "[r]educing the verdict or decision to judgment may properly be performed by the administrative judge or another judge designated by the administrative judge * * *." Id. Thus, in Young, the court concluded that "the administrative judge properly performed the duties of the judge before whom the action was tried by signing the final judgment entry and causing it to be filed for jounalization." Id. See, also, Ingalls v. Ingalls (1993),88 Ohio App. 3d 570, 624 N.E.2d 368 ("Reducing the verdict or decision to judgment may properly be performed by a successor judge"); Wesney v. Bellan (Nov. 12, 1992), Franklin App. No. 92AP-203, 1992 WL 333051.
{¶ 16} Here, the trial judge not only rendered the decision but signed the judgment entry as well. If Civ.R. 63(B) allows the successor judge to sign a *Page 649 
judgment entry and have it filed, then in this case, which requires no action from the successor judge, the trial judge's entry, signed while the judge was still in office, properly may be filed the day following expiration of the trial judge's term of office. Because the majority does not reach that conclusion, I dissent.